DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 are allowed for incorporating the allowable subject matter of former claims 1-3, as indicated in the Non-Final Rejection mailed 9/21/2021.
Claims 4-9 are allowed by virtue of their dependence upon claim 1.

Claim 11 is allowed for incorporating the allowable subject matter of former claims 1 and 8, as indicated in the Non-Final Rejection noted above.
Claims 2 and 3 are allowed by virtue of their dependence upon claim 11.

Claim 12 is allowed insofar as the Examiner agrees with Applicant’s arguments (Remarks, pp.8-9).  Specifically, that the prior art neither teaches nor reasonably suggests an image processing apparatus that estimates a body thickness and an irradiation field region of a subject based on an obtained radiograph, calculates the SOD based on the estimated body thickness, calculates an irradiation field size based on the estimated irradiation field region, and calculates an exposure dose based on the calculated SOD, the calculated irradiation field size, and an imaging condition used to radiograph the subject, where the processing apparatus further sends the calculated exposure dose to an external apparatus combined with at least one of the estimated body thickness, a predetermined index information representing a quality of the radiograph, and a failure/success information indicating whether the radiograph is a failed image, as required by the combination as claimed.  Aufrictig teaches exporting the calculated exposure dose along with known parameters (not estimated body thickness or indicia related to image quality or failure).  Similarly, US patent documents to Reiner (see attached PTO-892) teach reporting all of the known operating parameters as typically included in the DICOM header of an image as part of a radiographic operator’s report card, and makes no mention of reporting estimated parameters or indicia related to image quality or failure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884